Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
The amendments filed December 7, 2021 have been entered. Accordingly, claims 1-28 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1 and 24-27. Claims 5 and 7 are cancelled by applicant. Claims 19-23 are withdrawn. Claim 28 is newly presented. The previous 103 rejections have been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1,4,6-12, 17, 18,24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kato (JP 2001-218623) and Binet (US Pub. No. 2009/0013489).
Kwon discloses a toothbrush comprising a head region (Detail A) including a carrier plate (element 10) to which tufts of bristles (element h) secured thereto by melting the ends thereof on a back side of the plate (fig 7 and para 0047), a handle region (Detail B); and a neck region (Detail C). The plate is then (unreleasably) connected to the handle/neck/head (figs 10-12) by injection molding the handle body to the plate.

    PNG
    media_image1.png
    161
    585
    media_image1.png
    Greyscale

However, Kwon appears to be silent wherein the tufts of bristles include a stepped tufts having a lower end face that has a flat profile, a higher end face that has a tapered profile and regarding claim 27, the orientation of the non-flat profile varies from one tuft to the next.
With regard to the stepped tufts and claim 1, Kato discloses (see in particular figs 6a-b) which includes a columnar (non-tapered) bristles (2), a higher end face (tapered profile) bristles (4 and see also paragraph 0027 where the prior art states element 4 is “tapered”), a lower end face (shorter) bristles (3) in figs 6a-b define a conical surface and thus would be "non-flat" entirely around its circumference (including in the recited "longitudinal direction"). With regard to claim 24, the shorter claim 27, what is "irregular"? Any deviation from the conventional could be deemed to be "irregular" so that the short bristles (3) which define a conical surface would be irregular (in contrast to a conventional planar arrangement).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Kato to provide two stepped tufts. Doing so allows the tufts of bristles having a two stepped end face to provide a plurality of different cleaning areas which allows the toothbrush to clean different area, thus enhancing cleaning operations.
However, Kwon modified does not explicitly disclose the lower end face of the two stepped end of tufts has a flat profile and regarding claim 27, the orientation of the non-flat profile varies from one tuft to the next. 
Binet teaches it was known in the art to have a tooth brush (Figures 1-2) comprising tufts of bristles (element 12) having two stepped end faces (elements 13/14) having a higher end face (element 14), and a lower end face (element 13) having a flat profile (see annotated figure below).  

    PNG
    media_image2.png
    561
    581
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon with the teachings of Binet to provide wherein the lower end face of the two stepped end of tufts has a flat profile. Doing so allows the tufts of bristles having a two stepped end face with different profiles to provide a plurality of different cleaning areas which allows the toothbrush to clean different areas for a diverse cleaning action against the teeth/gums, thus enhancing cleaning operations.
However, Kwon modified does not explicitly disclose regarding claim 27, the orientation of the non-flat profile varies from one tuft to the next. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kwon to provide wherein the orientation of the non-flat profile varies from one tuft to the next, since rearranging parts of an invention involves only routine skill in the art. Doing so allows the tufts of bristles having a two stepped end face to have different orientations in order to provide a plurality of different cleaning 
Regarding claim 28, Kwon modified discloses: the brush as claimed in claim 27, wherein the non-flat profile is a tapered profile (element 4 is has non-flat profile and as disclosed in paragraph 0027 where the prior art states element 4 is “tapered”).
Claim 2 is rejected under pre-A IA 35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 1 above, and further in view of Burge (USP 2,263,258). Merely providing a color different between various bristles in a toothbrush is taught by Burge (column 3, lines 5-6). One of ordinary skill would deem such to be obvious if even just for aesthetic appeal (as suggested by Burge).
Claim 3 is rejected under pre-A IA 35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 1 above, and further in view of Clemens (USP 3,103,679). Clemens (as well as JP '623) discloses bristles of different lengths (22, 24) which have different diameters (page 3, liens 51-56). Such would be obvious to modify the similar bristles (2, 4) of '623 as it is shown to be a known construction for cleaning both interproximal spaces and the surface of teeth and gums.
Claims 13, 16 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 1 above, and further in view of WO 2004/037038. '038 discloses the provision of a bristle field comprising both stepped (20) and non-stepped tufts (see figs 4-5). Provision of such combination of tuft profiles would be obvious to one of ordinary skill to provide for a diverse cleaning action against the .
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 1 above, and further in view of Planding (USP 2,042,239). Simply providing massage elements (6) in combination with bristle tufts (5) in a toothbrush (as well as between adjacent tufts) is very well known in the art as represented by the device of Planding. Provision of such to any toothbrush would be obvious to one of ordinary skill to provide a combined brushing and massage effect.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 1 above, and further in view of Hohlbein (USP 7,143,462). See figure 5 and column 6, lines 4-21) of Hohbein. '462 discloses provides plural arcuate elastomer walls (209a-d) which form a circle and surround a bristled tuft (207b). Provision of such a known arrangement of bristles and massage elements in a toothbrush would be obvious to one of ordinary skill to provide a diverse brushing effect on the gums and teeth. Provision of such to "surround' any one of the stepped tufts of '623 would be obvious as suggested by '462.
Claims 1,2,5,8-13, 16-18 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US PUB 2008/0179938) in view of Kato (JP 2001-218623), Binet (US Pub. No. 2009/0013489), and Burge (USP 3,263,258). 
Kwon was discussed above. '938 discloses stepped tufts (20) (fig 5) having free ends pf the long bristles defining a non-flat profile (82). Use of any known bristle field arrangement in the device of Kwon that is useful in a toothbrush would be obvious to .

Response to Arguments
Applicant's arguments filed 12/7/2021 with respect to claims 1, 24-27 has been considered, but are moot because the arguments do not apply to the current rejection being used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/01/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723